 1                                             The Honorable TIMOTHY W. DORE
 2                                             Chapter 7
 3                                             Hearing Location: Seattle
 4                                             Hearing Date: May 22, 2020
 5                                             Hearing Time: 9:30 A.M.
 6                                             Response Date: May 15, 2020
 7
 8
 9
10
11                          UNITED STATES BANKRUPTCY COURT
12                          WESTERN DISTRICT OF WASHINGTON
13                                     AT SEATTLE
14
15
16     In re                                             Adversary Case No. 20-01019 - TWD
17
18     MICHAEL KIDWELL,                                  Bankruptcy Case No. 18-12360 - TWD
19
20                         Debtor.                       DEFENDANTS U.S. BANK TRUST, N.A.
21                                                       AS TRUSTEE FOR LSF9 MASTER
22     ______________________________                    PARTICIPATION TRUST AND
23                                                       CALIBER HOME LOANS, INC.’S NOTICE
24     BANKRUPTCY ESTATE OF                              OF MOTION AND MOTION TO DISMISS
25     MICHAEL KIDWELL, by and through                   THE COMPLAINT; MEMORANDUM OF
26     Nancy L. James, Bankruptcy Trustee,               POINTS AND AUTHORITIES IN
27                                                       SUPPORT
28                         Plaintiff,
29                                                       [FED. R. CIV. P. 12(b)(6)]
30             v.
31                                                       [Filed with Request for Judicial Notice; and
32     LSF9 MASTER PARTICIPATION                         [Proposed] Order]
33     TRUST, through U.S. Bank Trust, N.A., as
34     Trustee; CALIBER HOME LOANS, INC.,
35     a Delaware corporation; MORTGAGE
36     MASTER SERVICE CORPORATION, a
37     Washington corporation; and
38     MORTGAGE ELECTRONIC
39     REGISTRATION SYSTEMS, INC., an
40     inactive Washington corporation,
41
42                         Defendants.
43
44
45
46
47


                                                                                   Perkins Coie LLP
       NOTICE OF MOTION AND MOTION TO                                         1888 Century Park E., Suite 1700
                                                                               Los Angeles, CA 90067-1721
       DISMISS THE COMPLAINT – 1                                                   Phone: 310.788.9900
                                                                                    Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD      Doc 9       Filed 04/15/20     Ent. 04/15/20 16:57:30        Pg. 1 of 20
 1     TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2
 3              PLEASE TAKE NOTICE that defendants U.S. Bank Trust, N.A. as Trustee for
 4
 5     LSF9 Master Participation Trust (“LSF9 Trust”) and Caliber Home Loans, Inc.’s (“Caliber”)
 6
 7     (together “Defendants”) motion pursuant to Fed. R. Civ. P. 12(b)(6) for an Order dismissing
 8
 9     all claims alleged in the Complaint against Defendants by the Bankruptcy Estate of Michael
10
11     Kidwell, by and through Nancy L. James, Bankruptcy Trustee (“Plaintiff”) is set for hearing
12
13     as follows:
14
15
16      JUDGE: The Honorable TIMOTHY W. DORE                      TIME: 9:30 A.M.
17
18      PLACE: COURTROOM 8106                                     DATE: MAY 22, 2020
19      700 STEWART ST. 8TH FLOOR
20      SEATTLE, WASHINGTON 98101
21
22
23              IF YOU OPPOSE the Motion, you must file your written response with the Clerk’s
24
25     office of the bankruptcy court and deliver copies to the undersigned and NOT LATER
26
27     THAN THE RESPONSE DATE, which is May 15, 2020. If you file a response you are also
28
29     required to appear at the hearing. IF NO RESPONSE IS TIMELY FILED AND SERVED,
30
31     THE COURT MAY, IN ITS DISCRETION, GRANT THE MOTION PRIOR TO THE
32
33     HEARING WITHOUT FURTHER NOTICE, AND STRIKE THE HEARING.
34
35
36
37
38
39
40
41
42
43
44
45     ///
46
47


                                                                                 Perkins Coie LLP
       NOTICE OF MOTION AND MOTION TO                                       1888 Century Park E., Suite 1700
                                                                             Los Angeles, CA 90067-1721
       DISMISS THE COMPLAINT – 2                                                 Phone: 310.788.9900
                                                                                  Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD        Doc 9    Filed 04/15/20    Ent. 04/15/20 16:57:30        Pg. 2 of 20
 1              This Motion is based on this Notice of Motion and Motion, the concurrently filed
 2
 3     Memorandum of Points and Authorities, Request for Judicial Notice, all pleadings and
 4
 5     papers on file in this action, and such other and further matters as the Court may consider.
 6
 7     DATED: April 15, 2020                              PERKINS COIE LLP
 8
 9
10                                                        By: /s/ Ofunne N. Edoziem
11                                                            Ofunne N. Edoziem, WSBA No. 260000
12                                                            OEdoziem@perkinscoie.com
13                                                            1888 Century Park E., Suite 1700
14                                                            Los Angeles, CA 90067-1721
15                                                            Telephone: 310.788.9900
16                                                            Facsimile: 310.788.3399
17
18                                                        Attorneys for Defendants
19                                                        U.S. BANK TRUST, N.A. AS TRUSTEE
20                                                        FOR LSF9 MASTER PARTICIPATION
21                                                        TRUST and CALIBER HOME LOANS, INC.
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47


                                                                                    Perkins Coie LLP
       NOTICE OF MOTION AND MOTION TO                                          1888 Century Park E., Suite 1700
                                                                                Los Angeles, CA 90067-1721
       DISMISS THE COMPLAINT – 3                                                    Phone: 310.788.9900
                                                                                     Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9    Filed 04/15/20     Ent. 04/15/20 16:57:30         Pg. 3 of 20
 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3              Pursuant to Federal Rule of Civil Procedure 12(b)(6)1, defendants U.S. Bank Trust,
 4
 5     N.A. as Trustee for LSF9 Master Participation Trust (“LSF9 Trust”) and Caliber Home
 6
 7     Loans, Inc. (“Caliber”) (together “Defendants”) submit this memorandum of points and
 8
 9     authorities in support of their motion to dismiss the Complaint of Plaintiff filed by Nancy L.
10
11     James as Trustee of the Bankruptcy Estate of Michael Kidwell (“Trustee” or “Plaintiff”) and
12
13     the causes of action alleged therein.
14
15                                        I.      INTRODUCTION
16
17              This lawsuit is not the first of its kind, but the third. A few years ago, Debtor
18
19     Michael Kidwell (“Debtor” or “Kidwell”) filed two lawsuits against Defendants in efforts to
20
21     escape foreclosure and avoid LSF9 Trust’s lien. He claimed Defendants delayed in
22
23     foreclosing after he defaulted, and thus, the statute of limitations invalidated LSF9 Trust’s
24
25     lien and forever barred foreclosure. That trial court disagreed with Debtor and issued a
26
27     judgment in Defendants’ favor before dismissing both actions without prejudice. Debtor did
28
29     not challenge that judgment or seek reconsideration. But when Defendants moved to
30
31     foreclose post-judgment, he quickly filed for bankruptcy and obtained the protection of an
32
33     automatic stay. In further efforts to prevent Defendants from foreclosing, Plaintiff
34
35     challenged LSF9 Trust’s motion for relief from stay and filed a motion to sell the property to
36
37     a third party.
38
39              After selling the Property, the Trustee, once again, attempts through this adversary
40
41     action to obtain a court order invalidating and avoiding LSF9 Trust’s lien. The Trustee raises
42
43     the same theories plead by Debtor in his prior actions -- that the statute of limitations barred
44
45
46              1
              Fed. R. Civ. Pro. 12(b)(6) is made applicable to adversary proceedings by
47     Bankruptcy Rule 7012(b).

                                                                                       Perkins Coie LLP
       MEMORANDUM – 1                                                             1888 Century Park E., Suite 1700
                                                                                   Los Angeles, CA 90067-1721
                                                                                       Phone: 310.788.9900
                                                                                        Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD          Doc 9     Filed 04/15/20      Ent. 04/15/20 16:57:30         Pg. 4 of 20
 1     LSF9 Trust from enforcing its security. The bankruptcy Trustee wants this Court to issue
 2
 3     such an order so that the Trustee may unjustly avoid applying any of the proceeds acquired
 4
 5     from the sale to pay down LSF9 Trust’s loan, which debt far exceeds the sale proceeds
 6
 7     netted by the Trustee.
 8
 9              As a competent court of law has already determined, LSF9 Trust was authorized to
10
11     foreclose. Its lien was valid. Also, because the Promissory Note at issue is an installment
12
13     contract, the statute of limitations will not expire until the year 2043. Plaintiff’s complaint,
14
15     which pleads nothing new and fails to account for events that tolled the statute of
16
17     limitations, should be dismissed with prejudice.
18
19                                             II.     FACTS
20
21     A.       The Loan and Default
22
23              In May 2007, Debtor borrowed $290,000 from co-defendant Mortgage Master
24
25     Service Corporation (“Loan”). (See Request for Judicial Notice “RJN” Ex. A.) To induce the
26
27     lender to issue the Loan, Debtor executed and delivered as part of the same transaction a
28
29     Promissory Note secured by Deed of Trust against certain real property known as 24514
30
31     148th Lane SE, Kent, Washington 98042 (“Property”). (See id.; see also RJN Ex. B.) The
32
33     Loan is payable in monthly installments with a maturity date of June 1, 2037. (See RJN
34
35     Ex. A ¶ 3; see also RJN Ex. B at p. 2 ¶ F.)
36
37     B.       Debtor’s First Bankruptcy
38
39              In May 2009, Kidwell filed a voluntary petition for bankruptcy relief under
40
41     Chapter 7. (Adversary Complaint “Compl.” ¶ 13.) He received an order of discharge on
42
43     August 19, 2009. (Id.)
44
45
46
47


                                                                                      Perkins Coie LLP
       MEMORANDUM – 2                                                            1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD          Doc 9    Filed 04/15/20      Ent. 04/15/20 16:57:30         Pg. 5 of 20
 1     C.       The Loan Transfers to Defendant LSF9 Trust
 2
 3              The Loan was eventually transferred, first from Mortgage Master Service
 4
 5     Corporation to Bank of America and then from Bank of America to Ocwen Loan Servicing,
 6
 7     LLC. (RJN Exs. C-D.) In 2015, the Loan transferred to LSF9 Trust, and an assignment of
 8
 9     deed of trust, notifying the public of the transfer to LSF9 Trust was thereafter recorded. (See
10
11     RJN Ex. E.) Caliber serviced the Loan for LSF9 Trust. (Compl. ¶ 11.)
12
13     D.       Debtor Files and Loses Two Lawsuits Against Defendants to Bar Foreclosure
14              for Statute of Limitations Reasons
15
16              1.     The First Lawsuit
17
18              In December 2015, Debtor recorded a Lis Pendens and filed his first of two lawsuits
19
20     in King County against moving defendants Caliber and LSF9 Trust to quiet title to the
21
22     Property free and clear of LSF9 Trust’s lien. (RJN Ex. F.) He alleged he stopped making his
23
24     Loan payments in December 2008, that his Loan was due for the January 1, 2009 payment,
25
26     that he filed for bankruptcy shortly after he ceased making payments, and that he received a
27
28     discharge. (Id. ¶¶ 3.2-3.7.) He alleged that because Defendants failed to foreclose within six
29
30     years, the statute of limitations barred Defendants from foreclosing. (See id. ¶¶ 3.2-3.10.)
31
32     This lawsuit was ultimately resolved concurrently with the second lawsuit.
33
34              2.     The Non-Judicial Foreclosure
35
36              Meanwhile, Defendants moved forward with nonjudicial foreclosure proceedings
37
38     and in May 2016, a Notice of Trustee’s Sale was recorded. (RJN Ex. G.)
39
40              3.     The Second Lawsuit
41
42              Debtor moved quickly to stop the foreclosure.
43
44
45
46
47


                                                                                    Perkins Coie LLP
       MEMORANDUM – 3                                                          1888 Century Park E., Suite 1700
                                                                                Los Angeles, CA 90067-1721
                                                                                    Phone: 310.788.9900
                                                                                     Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9    Filed 04/15/20     Ent. 04/15/20 16:57:30         Pg. 6 of 20
 1               First, he obtained a default judgment against Defendants in the First Lawsuit, and in
 2
 3     August 2016, he filed a second lawsuit to enjoin and restrain any nonjudicial foreclosure on
 4
 5     grounds that the judgment quieted title free and clear of LSF9 Trust’s lien. (RJN Ex. H.)
 6
 7               Second, he obtained an order restraining the foreclosure. (RJN Ex. I.) As a result, the
 8
 9     foreclosure sale was discontinued and a notice of discontinuance of sale was recorded. (RJN
10
11     Ex. J.)
12
13               The following month, Defendants moved to set aside the default judgments issued
14
15     against them, which the trial court granted in January 2017. (RJN Ex. K.) Defendants also
16
17     successfully moved to consolidate both actions. (RJN Ex. L.)
18
19               After consolidation, Defendants moved for judgment on the pleadings on both
20
21     complaints. (RJN Ex. M.) In their motion, Defendants argued that the statute of limitations
22
23     had not run, and therefore, did not bar foreclosure, that LSF9 Trust’s lien was still valid and
24
25     that Debtor was not entitled to quiet title to the Property free and clear of LSF9 Trust’s lien.
26
27     (See id. pp. 5-6.) The trial court judge, Honorable Matthew Williams, agreed. In November
28
29     2017, after a hearing, Judge Williams granted Defendant’s motion in its entirety. (RJN
30
31     Ex. N.) The Court entered judgment on the pleadings against Debtor, finding that the statute
32
33     of limitations had not run, and dismissed both complaints in the lawsuits without prejudice.
34
35     (Id.)
36
37               4.     Defendants, Again, Move to Foreclose Only to Be Thwarted by Another
38                      Bankruptcy Petition
39
40               Defendants resumed foreclosure proceedings and in February 2018, another Notice
41
42     of Trustee’s Sale was recorded. (RJN Ex. O.)
43
44               But a few months later, Debtor filed for bankruptcy and obtained an automatic stay
45
46     of sale. (See Bankruptcy Case No. 18-12360, “BK” Dkt. No. 1.)
47


                                                                                      Perkins Coie LLP
       MEMORANDUM – 4                                                            1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD           Doc 9    Filed 04/15/20     Ent. 04/15/20 16:57:30         Pg. 7 of 20
 1              In October 2018, LSF9 Trust, through its counsel, filed a motion for relief from stay.
 2
 3     (BK Dkt. No. 48.) The Trustee opposed, claiming the statute of limitations invalidated LSF9
 4
 5     Trust’s lien, thus, eliminating its right to foreclose. (BK Dkt. No. 53-54.) The opposition
 6
 7     failed to mention Debtor’s prior two lawsuits and foreclosure-avoidance acts, Defendants’
 8
 9     prior attempts to sell the property through non-judicial foreclosure proceedings, Debtor’s
10
11     request for a restraining order which prevented the sale, or Judge William’s order stating
12
13     that the statute of limitations had run. The Trustee then moved to sell the Property free and
14
15     clear of all liens, LSF9 Trust’s inclusive, to which LSF9 Trust objected. (Bk Dkt. Nos. 60-
16
17     61, 65.) Over LSF9 Trust’s objection, this Court granted the Trustee’s motion to sell. LSF9
18
19     Trust thereafter withdrew its mooted motion for relief from stay. (BK Dkt Nos. 69-70.)
20
21     During the hearing, this Court cautioned the Trustee that to the extent this case was brought
22
23     pursuant to Jarvis v. Fed. Nat’l Mortg. Ass’n, 2017 WL 1438040, at *2 (W.D. Wash. 2017),
24
25     aff’d, 726 F. App’x 666 (9th Cir. 2018), this Court was not inclined to follow Jarvis. (See
26
27     BK Dkt. No. 67.) This lawsuit, nevertheless, followed.
28
29              5.     The Trustee Reasserts Debtor’s Previously Plead Claims that the Statute
30                     of Limitations Bars the Lien -- Allegations Already Adjudged Meritless
31                     by a King County Court
32
33              Plaintiff filed this lawsuit against Defendants for an order invalidating and avoiding
34
35     LSF9 Trust’s lien. But it alleges nothing new. As was pleaded in Debtor’s prior complaints,
36
37     Plaintiff once again alleges the statute of limitations bars lien enforcement because Debtor
38
39     stopped making his payments before or around the time he filed for bankruptcy in 2009, that
40
41     Debtor received an order of discharge in 2009, and that since around 2009, Defendants
42
43     failed to make “any effort” to enforce LSF9 Trust’s lien. (Compl. ¶¶ 10, 13-14, 17-18.) The
44
45     allegations are not only inaccurate, they seek a ruling superseding Judge William’s order.
46
47


                                                                                     Perkins Coie LLP
       MEMORANDUM – 5                                                           1888 Century Park E., Suite 1700
                                                                                 Los Angeles, CA 90067-1721
                                                                                     Phone: 310.788.9900
                                                                                      Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD          Doc 9    Filed 04/15/20     Ent. 04/15/20 16:57:30         Pg. 8 of 20
 1                                      III.    LEGAL STANDARD
 2
 3              A Rule 12(b)(6) motion tests the legal sufficiency of the claims asserted in the
 4
 5     complaint. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
 6
 7     detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement
 8
 9     to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements
10
11     of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
12
13     “[F]actual allegations must be enough to raise a right to relief above the speculative level.”
14
15     Id. To survive a motion to dismiss, a plaintiff must do more than assert “threadbare recitals of
16
17     the elements of a cause of action, supported by mere conclusory statements.” Ashcroft v. Iqbal,
18
19     129 S.Ct. 1937, 1940 (2009). A complaint must “state a claim to relief that is plausible on its
20
21     face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads
22
23     factual content that allows the court to draw the reasonable inference that the defendant is
24
25     liable for the misconduct alleged.” Ashcroft, 129 S. Ct. 1949. Although “[t]he plausibility
26
27     standard is not akin to a ‘probability requirement,’” the complaint must demonstrate “more
28
29     than a sheer possibility that a defendant has acted unlawfully.” Id. A plausible claim for relief
30
31     requires “enough fact[s] to raise a reasonable expectation that discovery will reveal evidence”
32
33     to support the claim. Twombly, 550 U.S. 556.
34
35              In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
36
37     material allegations in the complaint, as well as all reasonable inferences to be drawn from
38
39     them. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998). However, a court need not accept
40
41     as true unreasonable inferences or conclusory legal allegations cast in the form of factual
42
43     allegations. Ashcroft, 129 S. Ct. 1949 (assumption of truth does not apply to “legal conclusions
44
45     couched as a factual allegation.”). See also Sprewell v. Golden State Warriors, 266 F.3d 979,
46
47     988 (9th Cir. 2009); and W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).


                                                                                       Perkins Coie LLP
       MEMORANDUM – 6                                                             1888 Century Park E., Suite 1700
                                                                                   Los Angeles, CA 90067-1721
                                                                                       Phone: 310.788.9900
                                                                                        Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9     Filed 04/15/20      Ent. 04/15/20 16:57:30          Pg. 9 of 20
 1                Moreover, when evaluating the adequacy of a complaint, the court may consider
 2
 3     exhibits submitted with the complaint or those that are subject to judicial notice, without
 4
 5     converting a motion to dismiss into a motion for summary judgment. Swartz v. KPMG LLP,
 6
 7     476 F.3d 756, 763 (9th Cir. 2007); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.
 8
 9     2001); Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987).
10
11          IV.        PLAINTIFF FAILS TO STATE A CLAIM FOR AVOIDANCE OF LSF9
12                                        TRUST’S LIEN
13
14     A.         The Statute of Limitations Did not Run
15
16                1.     Legal Authority on the Statute of Limitations
17
18                In Washington, the statute of limitations on enforcement of a contract such as a
19
20     promissory note or deed of trust is six years. Edmundson v. Bank of Am., N.A., 194 Wn.
21
22     App. 920, 927, 378 P.3d 273 (2016); Bingham v. Lechner, 111 Wn. App. 118, 126, 45 P.3d
23
24     462 (2002); Walcker v. Benson & McLaughlin, P.S., 79 Wn. App. 739, 745, 904 P.2d 1176
25
26     (1995), citing RCW 61.24.020 (“the limitation period for foreclosure of mortgages should
27
28     apply.”); see also RCW 4.16.040(1).
29
30                “Washington law distinguishes between demand promissory notes and installment
31
32     promissory notes.” Merceri v. Bank of New York Mellon on behalf of holders of Alternative
33
34     Loan Tr. 2006-OA19, Mortg. Pass Through Certificate Series 2006-OA19, 4 Wn.App.2d
35
36     755, 434 P.3d 84 (2018), citing Edmundson, supra. “A demand [promissory] note is payable
37
38     immediately on the date of its execution. As such, the statutory limitation period begins to
39
40     run on a demand note when it is executed. An installment promissory note, on the other
41
42     hand, is payable in installments and matures on a future date.” Id. (citations omitted).
43
44                For an installment note, “the statute of limitations runs against each installment from
45
46     the time it becomes due; that is, from the time when an action might be brought to recover
47


                                                                                       Perkins Coie LLP
       MEMORANDUM – 7                                                             1888 Century Park E., Suite 1700
                                                                                   Los Angeles, CA 90067-1721
                                                                                       Phone: 310.788.9900
                                                                                        Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD           Doc 9     Filed 04/15/20     Ent. 04/15/20 16:57:30        Pg. 10 of 20
 1     it.” Edmundson, 194 Wn. App. at 930, citing Herzog v. Herzog, 23 Wn.2d 382, 388, 161
 2
 3     P.2d 142 (1945); see also Merceri, supra. at 760 (“the statutory limitation period
 4
 5     commenced for each installment from the time it became due and was not paid.”); Spesock
 6
 7     v. U.S. Bank, N.A., 2018 WL 4613163, at *4 (W.D. Wash. Sept. 26, 2018) (“A separate
 8
 9     cause of action arises on each installment, and the statute of limitations runs separately
10
11     against each such installment.”); Lemery v. Wells Fargo Bank, 2018 WL 1470840 (W.D.
12
13     Wash. Mar. 26, 2018) (“Wells Fargo is not foreclosing based upon any payment in default
14
15     that occurred more than six years prior to the current, subject foreclosure action.”).
16
17              2.     A Competent Court Has Already Determined that the Statute of
18                     Limitations Had not Expired, at Least, as of November 2017
19
20              None of Plaintiff’s allegations are new. They were litigated before a judge in King
21
22     County. Plaintiff fails to mention Debtor’s prior relevant lawsuits, which resulted in an
23
24     unfavorable judgment against Debtor. But that judgment should not be ignored because it
25
26     addressed the merits of the same allegations raised here in Plaintiff’s complaint: whether
27
28     Debtor’s failure to make his Loan payments starting from early 2009 to at least the date of
29
30     the judgment (November 17, 2017) rendered LSF9 Trust’s lien unenforceable due to
31
32     expiration of the statute of limitations (see RJN Ex. F, pp. 2-4; RJN Ex. M, pp. 5-6) and
33
34     whether LSF9 Trust’s lien was otherwise unenforceable. (See id.)
35
36              The King County judge decidedly answered: No. (RJN Ex. N.)
37
38              Plaintiff resurrects the same claims, citing nothing credible -- facts or law -- that
39
40     would push this Court to deviate from that judgment. To wit, the parties operated as though
41
42     that judgment governed this Loan and the parties’ transaction. After judgment was entered
43
44     and the restraining order terminated, Defendants did not wait idly, but moved to sell the
45
46     property by recording a Notice of Trustee’s Sale in February 2018. (RJN Ex. O.) But Debtor
47


                                                                                       Perkins Coie LLP
       MEMORANDUM – 8                                                             1888 Century Park E., Suite 1700
                                                                                   Los Angeles, CA 90067-1721
                                                                                       Phone: 310.788.9900
                                                                                        Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD          Doc 9    Filed 04/15/20      Ent. 04/15/20 16:57:30         Pg. 11 of 20
 1     purposely halted that sale by filing his second bankruptcy petition. Plaintiff then objected to
 2
 3     LSF9 Trust’s attempt to get relief from stay to foreclose -- handicapping Defendants’ ability
 4
 5     to sell the Property despite Judge William’s judgment declaring the lien valid. Plaintiff
 6
 7     stopped Defendants from completing foreclosure until Plaintiff sold the Property to a third
 8
 9     party. And now Plaintiff filed this adversary proceeding to prevent LSF9 Trust from
10
11     receiving payment for a Loan that Debtor concedes he has not paid in over a decade. It does
12
13     so notwithstanding that the parties fought this same fight years ago which resulted in a
14
15     determination that LSF9 Trust’s lien was valid and thus could be enforced through
16
17     foreclosure.
18
19              But as Judge Williams determined, the statute of limitations has not run because
20
21     Debtor’s note is an installment contract. The same should be concluded here too.
22
23              3.     Because the Note is an Installment Contract, the Right to Enforce the
24                     Security Would Not Have Expired Until 2043
25
26              As Defendants argued, the Debtor’s promissory note provided for repayment of the
27
28     debt in installments. (See RJN Ex. A ¶ 3.) As such, a separate statute of limitations period
29
30     began to run from the date each monthly Loan payment became due. See Edmundson, 194
31
32     Wn. App. at 930.2 Therefore, by law the Complaint fails to establish that the statute of
33
34     limitations had run on enforcement of the Note and Deed of Trust before Plaintiff filed
35
36     obtained the order of sale in 2019 or even now.
37
38              Moreover, the discharge only operates to prevent Debtor’s creditors from
39
40     commencing an action that would result in a personal liability against Debtor. Enforcement
41
42     of the Deed of Trust for any of the enumerated events of default cannot result in personal
43
44
45              2
                 Additionally, the statute of limitations was tolled during the pendency of Plaintiff’s
46     bankruptcy from May 14, 2009 to August 24, 2009 because of the automatic stay preventing the
47     beneficiary from enforcing the Deed of Trust. (See 11 U.S.C. 362(a)(4).)


                                                                                        Perkins Coie LLP
       MEMORANDUM – 9                                                              1888 Century Park E., Suite 1700
                                                                                    Los Angeles, CA 90067-1721
                                                                                        Phone: 310.788.9900
                                                                                         Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9     Filed 04/15/20       Ent. 04/15/20 16:57:30         Pg. 12 of 20
 1     liability. Thus, the limitations period should not be measured by the impact of the discharge
 2
 3     on an action against the Note; rather, it should be calculated against the maturity date of the
 4
 5     Deed of Trust unless and until LSF9 Trust elected to accelerate the Loan. The limitations
 6
 7     period on a contract concerning an installment obligation runs against each installment with
 8
 9     the final limitations period running against the maturity date. 4518 S. 256th, LLC v. Karen L.
10
11     Gibbon, P.S., 195 Wn. App. 423, 434, 382 P.3d 1 (2016). Accordingly, the final limitations
12
13     period, would not have expired until June 1, 2043 -- six years after the Promissory Note’s
14
15     listed maturity date of June 1, 2037. (See RJN Ex. A, ¶ 3.)
16
17              4.     The Statute of Limitations was Tolled
18
19              The commencement of a nonjudicial foreclosure tolls the statute of limitations.
20
21     Bingham v. Lechner, supra. at 127. The limitations period under RCW 4.16.040 is tolled for
22
23     up to 120 days after “the date scheduled for the foreclosure. . .” Bingham at 131; see also
24
25     RCW 61.24.040(6). Filing for bankruptcy protection also tolls the statute of limitations.
26
27     RCW 4.16.230 states:
28
29                     When the commencement of an action is stayed by injunction
30                     or a statutory prohibition, the time of the continuance of the
31                     injunction or prohibition shall not be a part of the time limited
32                     for the commencement of the action.
33
34
35              Under 11 U.S.C. section 362, a petition for bankruptcy operates as a stay of the
36
37     commencement of any process to recover a claim against the debtor. It is well settled that
38
39     the “automatic stay” operates to prevent foreclosure. See, e.g., In re Jacobson, 402 B.R. 359,
40
41     362 (Bankr. W.D. Wash. 2009), as modified (Mar. 10, 2009) (“The Debtors’ filing
42
43     automatically stayed the foreclosure.”); In re Heirholzer, 170 B.R. 938, 941 (Bankr. N.D.
44
45     Ohio 1994); In re Kodo Properties, Inc., 63 B.R. 588, 590 (Bankr. E.D.N.Y. 1986). The
46
47     automatic stay dissolves upon discharge of the debtor. Bigelow v. Comm’r, 65 F.3d 127, 129


                                                                                      Perkins Coie LLP
       MEMORANDUM – 10                                                           1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9    Filed 04/15/20      Ent. 04/15/20 16:57:30         Pg. 13 of 20
 1     (9th Cir.1995) (“a stay immediately dissolves upon issuance of a discharge by the
 2
 3     bankruptcy court.”)
 4
 5              Plaintiff has not credibly alleged that the six-year statute of limitations ran before or
 6
 7     after entry of the 2017 Judgment. A number of events tolled the statute of limitations before
 8
 9     entry of the 2017 Judgment, namely:
10
11                      Tolling calculated from the date the Notice of Trustee’s Sale recorded on
12
13                       May 2, 2016 to December 31, 2016 (which is 120 days following the listed
14
15                       sale date of September 2, 2016 (see RJN Ex. G)), which tolled the statute of
16
17                       limitations for 243 days
18
19                      Tolling for the Temporary Restraining Order calculated as follows: from
20
21                       September 1, 2016 the date the TRO issued to November 17, 2017, the date
22
23                       the case was dismissed, which tolled the statute of limitations for 442 days
24
25              These two events tolled the statute of limitations for 685 days or roughly two years.
26
27     In addition to the foregoing, this Court should also consider the events that tolled the statute
28
29     of limitations after entry of the judgment, including:
30
31                      Tolling from the date the Notice of Trustee’s Sale was recorded on
32
33                       February 7, 2018 to October 13, 2018 (which is 120 days following the listed
34
35                       sale date of June 15, 2018 (see RJN Ex. O)), which tolled the statute of
36
37                       limitations for 248 days
38
39                      Tolling for the automatic bankruptcy stay initiated by the 2018 petition filed
40
41                       by Debtor through the present (from June 14, 2018 to present3), which tolled
42
43                       the statute of limitations for 671 days as of the date this motion was filed.
44
45              3
                 Ordinarily, the date would be measured from the commencement of bankruptcy to the date
46     the creditor was able to obtain relief from stay but the motion for relief from stay was taken off
47     calendar due to this Court’s April 4, 2019 order permitting the Trustee to sell the Property.


                                                                                        Perkins Coie LLP
       MEMORANDUM – 11                                                             1888 Century Park E., Suite 1700
                                                                                    Los Angeles, CA 90067-1721
                                                                                        Phone: 310.788.9900
                                                                                         Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD           Doc 9    Filed 04/15/20      Ent. 04/15/20 16:57:30         Pg. 14 of 20
 1              Defendants’ right to enforce the lien, as Judge Williams ruled, did not expire before
 2
 3     the time of the judgment for statute of limitations reasons. It certainly did not expire
 4
 5     thereafter because the statute of limitations was tolled for an additional 919 days (or roughly
 6
 7     two and a half years and counting), during which time LSF9 Trust still maintained the right
 8
 9     to enforce its valid lien.
10
11              Because the statue of limitations had not expired at the time this bankruptcy Court
12
13     issued its April 4, 2019 order selling the Property to a third party, the lien remained valid
14
15     and enforceable and LSF9 Trust is entitled to the sale proceeds. Its lien may not be avoided.
16
17              5.     To the Extent Plaintiff Seeks a Determination that Jarvis Permits
18                     Plaintiff to Avoid LSF9 Trust’s Lien, the Complaint Should be Dismissed
19
20              Defendants note that Plaintiff does not cite to Jarvis in the Complaint, so it is unclear
21
22     if Plaintiff’s complaint rests on the theories presented in that case. In the abundance of
23
24     caution, Defendants briefly address the applicability, or lack thereof, of the Jarvis decision
25
26     to the facts before this Court.
27
28                     a.      Jarvis is not authority and cannot serve as precedent
29
30              Jarvis is an unpublished opinion and not binding, though it may, at best, be afforded
31
32     persuasive weight. See GR 14.1(a). (“Unpublished opinions of the Court of Appeals are
33
34     those opinions not published in the Washington Appellate Reports. Unpublished opinions of
35
36     the Court of Appeals have no precedential value and are not binding on any court. However,
37
38     unpublished opinions of the Court of Appeals filed on or after March 1, 2013, may be cited
39
40     as nonbinding authorities, if identified as such by the citing party, and may be accorded such
41
42     persuasive value as the court deems appropriate.”)
43
44                     b.      A Bankruptcy Discharge Operates Only as an Injunction, Which
45                             Tolls the Statute of Limitations
46
47              A discharge in bankruptcy does not affect the due date on installments. Rather, under


                                                                                      Perkins Coie LLP
       MEMORANDUM – 12                                                           1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9     Filed 04/15/20      Ent. 04/15/20 16:57:30        Pg. 15 of 20
 1     the bankruptcy code a discharge:
 2
 3                     operates as an injunction against the commencement or
 4                     continuation of an action, the employment of process, or an
 5                     act, to collect, recover or offset any such debt as a personal
 6                     liability of the debtor …
 7
 8     11 U.S.C. § 524(a)(2). As the Ninth Circuit Bankruptcy Appellate Panel noted: “Section
 9
10     524(a)(2) makes clear that the discharge is an injunction ...” In re Cobbs, 2018 WL
11
12     5289698, at *6 (B.A.P. 9th Cir. 2018).
13
14              In Edmundson, the Court of Appeals mentions without much analysis that the
15
16     borrowers “no longer had such liability as of the date of their bankruptcy discharge…”
17
18     Edmundson, 194 Wash. App. at 931. Whether the forgoing factored into the court’s ultimate
19
20     ruling is unclear because the court later explained that bankruptcy discharge does not trigger
21
22     acceleration and the court dissolved the permanent injunction against the trustee’s sale and
23
24     ordered judgment in the lender’s favor. Id. at 932. Tellingly, the “primary issue” on appeal
25
26     in Edmundson was whether a discharge of the personal obligation of the note also discharges
27
28     “the lien of a deed of trust on property that secures payment” on the note. Id. at 922. This
29
30     was the same issue in Johnson and the Edmundson court correctly observed that “[s]ettled
31
32     law holds that such a lien is not discharged…” Id. The “other question” on appeal in
33
34     Edmundson was whether the enforcement of the deed of trust was timely commenced. Id.
35
36     On this issue, the court analyzed the legal significance of the loan servicer’s resort to
37
38     remedies under the Deed of Trust Act by sending written notice of default to the borrowers.
39
40     Id. at 930. There is no indication the parties briefed the definition of a discharge in
41
42     bankruptcy. Moreover, the bankruptcy discharge had minimal, if any, legal significance to
43
44     the ruling because the court concluded that sending written notice of default was sufficient
45
46     in that case to toll the limitations period. Id. at 931 (citing RCW 61.24.030 in n.28).
47


                                                                                      Perkins Coie LLP
       MEMORANDUM – 13                                                           1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9    Filed 04/15/20      Ent. 04/15/20 16:57:30         Pg. 16 of 20
 1              At least two courts have cited Edmundson in relation to the effect of a bankruptcy
 2
 3     discharge on the statute of limitations. In 2017, the Western District of Washington
 4
 5     concluded in Jarvis v. Federal National Mortgage Association that a discharge does “alert
 6
 7     the lender that the limitations period to foreclose on a property held as security has
 8
 9     commenced.” Jarvis v. Fed. Nat’l Mortg. Ass’n, 2017 WL 1438040, at *2 (W.D. Wash.
10
11     2017), aff’d, 726 F. App’x 666 (9th Cir. 2018). The Jarvis court granted summary judgment
12
13     in favor of the borrowers on this basis. Id. at *4. In 2019, the Court of Appeals in U.S. Bank
14
15     NA v. Kendall cited Edmundson for the rule that “payments are no longer due as of the
16
17     discharge, and the limitations period accrues and begins to run when the last payment was
18
19     due.” U.S. Bank NA v. Kendall, 2019 WL 2750171, at *4 (Wash. Ct. App. July 1, 2019).
20
21     Neither case discusses the bankruptcy code definition of a discharge under 11 U.S.C.
22
23     § 524(a)(2), suggesting that the parties did not brief the issue in these cases either.
24
25              Because a bankruptcy discharge operates as an injunction against commencement of
26
27     an action for personal liability against the debtor and does not otherwise change the terms of
28
29     a loan, the Edmundson, Jarvis and Kendall courts’ consideration of the effect of a discharge
30
31     on the statute of limitations is incomplete and unpersuasive. There is no logical nexus
32
33     between an injunction against an enforcement action for personal liability against the debtor
34
35     and a triggering of the statute of limitations as to all installments on a loan. Indeed, the
36
37     Washington Legislature expressly provides that an injunction against enforcement tolls the
38
39     limitations period. RCW 4.16.230.
40
41              Debtor would have been obligated to repay the Loan under the installment schedule.
42
43     If he failed to do so, the discharge merely enjoined his lender from commencing an action
44
45     that might result in personal liability against him.
46
47


                                                                                      Perkins Coie LLP
       MEMORANDUM – 14                                                           1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9     Filed 04/15/20       Ent. 04/15/20 16:57:30       Pg. 17 of 20
 1              Edmundson and its progeny do not convincingly support the conclusion that Debtor’s
 2
 3     discharge triggered the limitations period on each and every installment on the Loan. Rather,
 4
 5     the Court should look to the definition of a discharge in bankruptcy under 11 U.S.C.
 6
 7     § 524(a)(2), which shows that contrary to the assertions in the complaint, the discharge does
 8
 9     not commence the lenders right to foreclose as to each installment or accelerate the maturity
10
11     date.
12
13                     c.     The Discharge Tolls the Limitations Period
14
15              RCW 4.16.230 states that “[w]hen the commencement of an action is stayed by
16
17     injunction … the time of the continuance of the injunction … shall not be a part of the time
18
19     limited for the commencement of the action.” The Court of Appeals held that RCW 4.16.230
20
21     tolls the limitations period during the automatic stay in bankruptcy. Merceri v. Deutsche
22
23     Bank AG, 2 Wash. App. 2d 143, 147 (2018).
24
25              The automatic stay and a discharge are both injunctions under the bankruptcy code.
26
27     “The automatic stay is an injunction issuing from the authority of the bankruptcy court.” See
28
29     In re Gruntz, 202 F.3d 1074, 1082 (9th Cir. 2000); In re Dunbar, 245 F.3d 1058, 1064 (9th
30
31     Cir. 2001) (“The automatic stay is a broad injunction…”). As noted above, the discharge is
32
33     also an injunction. 11 U.S.C. § 524(a)(2); In re Cobbs, supra, at *6. The difference between
34
35     a stay under Section 362 and a discharge under Section 524 is that one is preliminary and the
36
37     other permanent. In re Eber, 687 F.3d 1123, 1128 (9th Cir. 2012).
38
39              Each injunction precludes the lender from commencing an action that could result in
40
41     personal liability against Debtor. Nonjudicial foreclosure has the same limitation.
42
43     Specifically, “a deficiency judgment shall not be obtained on the obligations secured by a
44
45     deed of trust against any borrower, grantor, or guarantor after a trustee’s sale under that deed
46
47     of trust.” RCW 61.24.100(1).


                                                                                     Perkins Coie LLP
       MEMORANDUM – 15                                                          1888 Century Park E., Suite 1700
                                                                                 Los Angeles, CA 90067-1721
                                                                                     Phone: 310.788.9900
                                                                                      Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD        Doc 9     Filed 04/15/20     Ent. 04/15/20 16:57:30         Pg. 18 of 20
 1              There is no basis to treat the injunction arising from an automatic stay differently
 2
 3     than the injunction arising from a discharge with respect to tolling under RCW 4.16.230
 4
 5     because both operate to prevent the lender from commencing or continuing an action that
 6
 7     could result in personal liability against the debtor. Thus, the Court should find that the
 8
 9     discharge tolls the limitations period on nonjudicial foreclosure and did not commence it.
10
11                     d.      Debtor’s Attempts to Modify his Loan Post Bankruptcy
12                             Discharge Renders this Case Not Subject to the Holding in Jarvis
13
14              Plaintiff failed to allege facts regarding the prior two lawsuits that resulted in a
15
16     judgment adverse to Debtor and in favor of LSF9 Trust. In like manner, Plaintiff fails to
17
18     apprise this Court of certain actions by the Debtor to modify the Loan post-discharge
19
20     including Debtor’s submission of at least one request for modification assistance in as early
21
22     as 2010. Plaintiff’s request for a Loan modification could be considered acknowledgement
23
24     of a debt, which restarts the statute of limitations. See Jewell v. Long, 74 Wash. App. 854,
25
26     856 (1994) (“An acknowledgement or promise within the meaning of RCW 4.16.280
27
28     restarts the statute of limitations.”) As the Supreme Court of Washington explained in regard
29
30     to acknowledgments before the limitations period has expired:
31
32                     If one in writing acknowledges he owes a debt, the law will
33                     presume that he intends to pay it, unless there is something in
34                     the writing which shows a contrary intention.
35
36     Cannavina v. Poston, 13 Wash. 2d 182, 195 (1942) (emphasis in original).
37
38              Plaintiff’s post-discharge loan modification attempts are relevant here because part
39
40     and parcel to the decision in Jarvis was the court’s determination that the borrower in that
41
42     case took no steps indicating the borrower wished to reaffirm the debt or make further
43
44     payments. See Jarvis v. Fed. Nat’l Mortgage Ass’n, 726 Fed. Appx. at 667. Therefore, if
45
46     Plaintiff posits that Jarvis is precedent, then Plaintiff cannot bury facts but must highlight all
47


                                                                                        Perkins Coie LLP
       MEMORANDUM – 16                                                             1888 Century Park E., Suite 1700
                                                                                    Los Angeles, CA 90067-1721
                                                                                        Phone: 310.788.9900
                                                                                         Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD          Doc 9     Filed 04/15/20     Ent. 04/15/20 16:57:30          Pg. 19 of 20
 1     pertinent matters, including Debtor’s prior loan modification history post-discharge, which
 2
 3     bears weight on the credibility of Plaintiff’s claims and applicability of Jarvis to this case.
 4
 5                                         V.      CONCLUSION
 6
 7              For the reasons stated herein, Defendants respectfully requests that this Court
 8
 9     dismiss Plaintiff’s Complaint as plead against Defendants without leave to amend.
10
11     DATED: April 15, 2020                               PERKINS COIE LLP
12
13
14                                                         By: /s/ Ofunne N. Edoziem
15                                                             Ofunne N. Edoziem, WSBA No. 260000
16                                                             OEdoziem@perkinscoie.com
17                                                             1888 Century Park E., Suite 1700
18                                                             Los Angeles, CA 90067-1721
19                                                             Telephone: 310.788.9900
20                                                             Facsimile: 310.788.3399
21
22                                                         Attorneys for Defendants
23                                                         U.S. BANK TRUST, N.A. AS TRUSTEE
24                                                         FOR LSF9 MASTER PARTICIPATION
25                                                         TRUST and CALIBER HOME LOANS, INC.
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47


                                                                                      Perkins Coie LLP
       MEMORANDUM – 17                                                           1888 Century Park E., Suite 1700
                                                                                  Los Angeles, CA 90067-1721
                                                                                      Phone: 310.788.9900
                                                                                       Fax: 310.788.3399
       147852737.1

     Case 20-01019-TWD         Doc 9     Filed 04/15/20     Ent. 04/15/20 16:57:30         Pg. 20 of 20
